BARNARD, P. J.
In a proceeding to review an order made by the respondent Director of the Department of Motor Vehicles a judgment was entered annulling and setting aside said order, and this appeal followed.
The petitioner and respondent has filed herein a confession of error, joined in by the appellant, which in effect amounts to a stipulation that the judgment appealed from may be reversed with directions to the trial court to sustain a demurrer to the petition with permission to amend, and that the remittitur may issue forthwith.
The judgment is reversed with directions to the trial court to sustain the demurrer to the petition and to permit the petitioner to amend. It is further ordered that the remittitur issue forthwith.
Marks, J., and Jennings, J., concurred.